Title: To George Washington from Thomas R. Harris and William Metcalfe, 29 April 1776
From: Harris, Thomas R.,Metcalfe, William
To: Washington, George


City Jail [New York] 29 April 1776. “Having upon us the strongest symptoms of a contagious distemper; and being confined in a close room, together with three other gentlemen, they undoubtedly have the greatest reason to be apprehensive of its consequences. As we believe it foreign from your intention to endanger our lives, or the lives of others, we should be glad if you will order our case to be looked into.”
